internal_revenue_service department of the treasury number release date index number 280g washington dc person to contact telephone number refer reply to cc tege eb ec-plr-116295-00 date date legend corporation exchange a b date c d corporation e holding corporation acquisition corporation acquisition corporation f g h i k plr-116295-00 m n dollar_figurep dollar_figureq r s t this letter is in response to the letter dated date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically the letter requests rulings that under the facts outlined below the merger will not cause a change in ownership or effective_control of corporation the merger will not cause a change in a substantial portion of corporation’s assets and the provisions of sec_280g and sec_4999 of the code will not apply to payments that are contingent on the merger corporation’s stock is publicly held and actively_traded on exchange the authorized capital of corporation consists of a shares of common_stock of which b shares were issued and outstanding as of date with outstanding options to acquire c shares of common_stock and d shares of preferred_stock none of which were issued and outstanding corporation e’s stock is also publicly held and actively_traded on exchange as of date the authorized capital of corporation e consists of f shares of common_stock of which g were issued and outstanding with additional options to acquire h shares of corporation e common_stock outstanding half of the outstanding capital stock of holding corporation is owned by corporation and half of the outstanding capital stock of holding corporation is owned by corporation e acquisition corporation and acquisition corporation are wholly owned subsidiaries of holding corporation corporation corporation e holding corporation acquisition corporation and plr-116295-00 acquisition corporation have entered into an agreement and plan of merger agreement dated as of date agreement contemplates that acquisition corporation will merge with and into corporation and that acquisition corporation will merge with and into corporation e pursuant to the merger each share of common_stock of corporation will be converted into the right to receive i shares of common_stock of holding corporation and each share of common_stock of corporation e will be converted into the right to receive k shares of holding corporation as a result of the merger and related stock transaction former shareholders of corporation will hold approximately m of holding corporation a greater than interest and the former shareholders of corporation e will hold approximately n of holding corporation based on the number of common shares currently outstanding corporation and corporation e have agreed to use commercially reasonable efforts to repurchase common_stock for consideration of dollar_figurep and dollar_figureq respectively prior to the consummation of the merger it is not expected that this repurchase will affect the percentages discussed in the above paragraph following the merger the board_of directors of holding corporation will consist of r members s of which will be former corporation directors and t of which will be former corporation e directors the chairman of the board_of corporation will serve as the chairman of the board_of directors of holding corporation corporation is unaware of any agreements among the corporation e shareholders to act in a concerted way to control the management and policies of holding corporation corporation previously entered into employment agreements with certain employees these employment agreements provide certain compensation and benefits following a termination of employment coincident with or related to the occurrence of a change in control as defined in the various employment agreements sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount plr-116295-00 sec_280g of the code provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 should be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the plr-116295-00 power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 q a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 as a result of the merger corporation will surrender potential ownership and control when it issues its stock to holding corporation for issuance of holding corporation stock to corporation shareholders however corporation shareholders will receive greater than of the total fair_market_value and voting power of outstanding holding corporation stock because corporation shareholders will acquire sufficient stock value and voting power due to the merger no change in ownership of corporation will occur under q a also as a result of the merger corporation e’s stock will be transferred to holding corporation in consideration for the issuance of holding corporation stock to corporation e shareholders this will result in corporation e shareholders receiving a greater than voting interest in holding corporation and indirectly in corporation thus under q a it is presumed that corporation will experience an effective change in control the presumption of an effective change in control is rebutted by the facts of the merger as the merger will not transfer the power to control directly or indirectly the management and policies of corporation to another person or group the facts submitted indicate that corporation e shareholders will not act in a concerted way to control the management and policies of holding corporation or corporation after the merger the facts also indicate that the composition of the post-merger board was agreed upon by both corporation and corporation e pursuant to agreement no change in the ownership of a substantial portion of the assets of corporation is contemplated as a result of the merger plr-116295-00 based on the above described facts and representations we rule as follows provided that after the merger the shareholders of corporation e do not act in a concerted way to control the management and policies of holding corporation the merger will not cause a change in the effective_control of corporation within the meaning of sec_280g of the code also the merger will not cause a change in ownership or a change in the ownership of a substantial portion of corporation’s assets within the meaning of sec_280g and ii the provisions of sec_280g of the code do not apply to any payments received by employees or former employees of corporation and its subsidiaries that are contingent upon the merger and the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of corporation and its subsidiaries that are contingent upon the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
